
	
		II
		111th CONGRESS
		1st Session
		S. 1696
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Energy to conduct a study of
		  video game console energy efficiency.
	
	
		1.Short titleThis Act may be cited as the
			 Green Gaming Act of
			 2009.
		2.Video game console
			 energy efficiency study
			(a)Initial
			 study
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Energy (referred to in this section as the
			 Secretary) shall conduct a study of—
					(A)video game
			 console energy use; and
					(B)opportunities for
			 energy savings regarding that energy use.
					(2)InclusionsThe
			 study under paragraph (1) shall include an assessment of all power consuming
			 modes and media playback modes.
				(b)Action on
			 completionOn completion of the initial study under subsection
			 (a), the Secretary shall determine, by regulation, whether minimum energy
			 efficiency standards for video game console energy use should be
			 established.
			(c)Follow-Up
			 studyIf the Secretary determines under subsection (b) that
			 standards should not be established, not later than 3 years after the date of
			 completion of the determination, the Secretary shall conduct a follow-up
			 study.
			(d)Effect of
			 sectionNothing in this section prohibits a State from
			 establishing an energy efficiency standard for video game console energy use
			 before the date on which such a standard, if any, is established by the
			 Secretary pursuant to this section.
			
